Paterson, J., dissenting.
The defendants, in their answers and in their testimony, flatly denied that they had ever employed plaintiffs, or either of them, to examine any lands,-or advise them in relation thereto. In corroboration of their own testimony they offered to show that they had employed and paid other parties to assist ¿Item in selecting the lands described in the complaint. The questions propounded to the witnesses Oaks and Boot for this purpose -were objected to and ruled out. I think the questions were proper, and should have been allowed. The fact that defendants were advised by other parties, if shown to be true, would not of course be a defense to plaintiffs’ claim if the contract was made and the services were performed as alleged by them; but it was a circumstance which the defendants were entitled to have before the jury in determining the issues. If the defendants could have proved to the entire satisface tion of the jury that they liqd been fully advised by Boot *600and Oaks as to the character of the lands prior to the time of the alleged contract with plaintiffs, and had paid them fifty per cent of what the land was worth for this assistance, it would be for the jury to say, in determining the conflict of evidence, whether they had also agreed to pay plaintiff fifty cents per acre for their services; and if the sum of the two compensations amounted to the entire value of the land, the fact that defendants had paid Root and Oaks would have been an important fact in determining whether they had also engaged the services of plaintiffs. The deductions to be drawn from ordinary business transactions, free from taint of fraud or collusion, are often of great aid in such cases. (Sedgwick v. Sedgwick, 56 Cal. 214.) The fact that defendants did not specify in the questions asked just how many acres the witnesses had pointed out in no way affects the question of the admissibility of the evidence. Counsel cannot be expected to sum up the whole case in one question. Subsequent questions would have developed the fact as to quantity, and how much, if anything, was actually paid to Root and Oaks.